FILED IN
                                               1ST COURT OF APPEALS
                                                  HOUSTON, TEXAS


               CAUSE NO 01-15-00066-CV           SEP 16 2015
                                              CHRISTOPHER A. PRINE
                         IN THE              CLERK.


              FIRST COURT OF APPEALS

               HARRIS COUNTY TEXAS




           PATRICK OLAJIDE AKINWAMIDE

                      APPELLANT

                             V

       TRANSPORTATION INSURANCE COMPANY

           CNA INSURANCE COMPANY AND

         AUTOMATIC DATA PROCESSING INC.

                      APPELLEES



           FROM THE 80th DISTRICT COURT
             OF HARRIS COUNTY, TEXAS


MOTION TO COMPEL THE 80th DISTRICT COURT AND THE
COURTCOORDINATOR OF THE 80™ DISTRICT COURT, HARRIS
COUNTY, TEXAS TO COMPLY WITH THE FIRST COURT OF
APPEALS', HARRIS COUNTY, TEXAS ORDER OF JULY 9,2015


            PATRICK OLAJIDE AKINWAMIDE, PROSE
            2151 SOUTH KIRKWOOD ROAD, #295
            HOUSTON, TEXAS 77077

            (832) 620-9345
       MOTION TO COMPEL THE 80™ DISTRICT COURT AND THE
       COURT COORDINATOR OF THE 80™ DISTRICT COURT TO
       COMPLY WITH THE FIRST COURT OF APPEAI g> ORDER OF
       JULY 9,2015


        To The Justices Of The Said Court:

       Appellant, Patrick Olajide Akinwamide files this motion to compel the 80th
District Court and the Court Coordinator ofthe 80th District Court, Harris County,
Texas to comply with the First Court ofAppeals', Harris County, Texas order ofJuly

9,2015.

       This case was abated and remanded to the Trial Court to settle the parties'

dispute regarding the accuracy of the Court Reporter's record on July 9,2015. See

Tex. R. App. P. 34.6(e)(2) (Providingfor Trial court tosettle dispute about accuracy

ofAppellate record after notice and hearing); See also Attachment 'A'.


       The First Court of Appeals in the order of July 9,2015 remanding this case to

Trial Court to settle the parties' dispute regarding the accuracy of the Court Reporter's

record directed that, "If the Trial Court determines, after notice and hearing that the

reporter's record filed with this Court is inaccurate, the Trial Court shall direct the

Court Reporter to prepare a supplemental reporter's record, including any exhibits

submitted at the hearing with the clerk ofthe court," and "Ifthe Trial Court

determines that the reporter's record of the show cause hearing held on October 24,
2014, filed with this Court is accurate, the Trial Court should sign a written order

reflecting that determination, along with any additional findings."


       The Trial Court (80* District Court) did not make any determination regarding
the inaccuracy or accuracy of the Court Reporter's record filed with the Court of

Appeals on March 27,2015. The Trial Court did not sign a written order reflecting

the determination mat the Court Reporter's record of the show cause hearing held on

October 24,2014, filed with the First Court of Appeals was accurate. The Trial Court

did not make additional findings.


       The Court Coordinator ofthe Trial court (80th District Court) did not set a

hearing date and notify the parties and the clerk of the First Court ofAppeals as

directed by the Court's Order ofJuly 9,2015.


      There was no record of notice and hearing inthe 80* District Court to settle the
parties' dispute regarding the accuracy ofthe court reporter's record filed with the

Court ofAppeals on March 27,2015.


      Since the First Court of Appeals' review ofthe court reporter's record of the

show cause hearing, held October 24,2014 appears to show that there was no

testimony or argument by either party, no indication that any exhibits were offered, or

admitted, and no exhibits were attached to the court reporter's record filed with the

court on March 27,2015, it is highly necessary that a correct, full, and complete
record of the court reporter's record is required by Appellant to properly brief the

case.




        In order to preserve justice and not to compromise the integrity of this court,

Appellant prays the Hon. First Court ofAppeals to grant this motion.


Respectfully submitted,




Patrick Olajide Akinwamide, ProSe
2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
                           CERTIFICATE OF SERVICE



      I certify that a true and correct copy ofthe forgoing instrument was delivered

via certified mail, return receipt requested or hand delivered to all counsels of record

on this the 16* day of September 2015.


Mr. Jeffrey L. Diamond
TX Bar No. 058025000
1010 San Jacinto Street
Houston, Texas 77002
Attorney of Record for Transportation Insurance Company, CNA Insurance Company
and Automatic Data Processing Inc.



Patrick Olajide Akinwamide, ProSe
2151 S. Kirkwood Rd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
                          CERTIFICATE OF CONFERENCE



      I certify that all attempts to discuss the non- settlement of the parties' dispute
with regard to the accuracy ofthe court reporter's record with Mr. Jeffrey L. Diamond
or his associates proved unjuccessful.


Patrick Olajide Akinwamide, Pro Se


Mr. Jeffrey L. Diamond
TX Bar No. 058025000
1010 San Jacinto Street
Houston, Texas 77002
Attorney of Record for Transportation Insurance Company, CNA Insurance Company
and Automatic Data Processing Inc.



Patrick Olajide Akinwamide, ProSe
2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
ATTACHMENT 'A'
                                  Court of Appeals for the
                           First District of Texas at Houston


                                   Order of Abatement


Appellate case name:        Patrick Olajide Akinwamide v. Transportation Insurance
                            Company, CNA Insurance Company, and Automatic Data
                            Processing Inc.

Appellate ease number:      01-15-00066-CV

Trial court case number:    1997-48526


Trial court:                80th Judicial District Court of Harris County

       On November 25, 2014, appellant, Patrick Olajide Akinwamide, proceeding pro
se, had filed a notice of appeal in the trial court intending to appeal from both the October
3, 2014 order denying his motion to set aside the final judgment, and the November 4,
2014 pre-filing order which declared appellant a vexatious litigant and imposed
sanctions. See Tex. Civ. Prac. & Rem. Code Ann. § 11.101(a) (West Supp. 2014). On
May 14, 2015, this Court's Order on Motions resolved several of appellant's pending
motions regarding the scope of his notice of appeal, supplementing the clerk's record,
and abating for correcting the reporter's record.
        On May 27, 2015, appellant filed a "Request to Supplement the Clerk's Record"
to attach Exhibits A-K to the appellant-plaintiffs motion to set aside the final judgment,
filed in the trial court on August 6, 2014, that he claimed were not attached to the clerk's
record filed in this Court on January 20, 2015. After a review of the clerk's record, it
appears that Exhibits A-K were not attached to the appellant's motion to set aside the
final judgment filed with this Court. Accordingly, appellant's request to supplement the
clerk's record is GRANTED and we ORDER the trial court clerk to prepare, certify, and
file a supplemental clerk's record containing the complete "Plaintiffs Motion to Set
Aside the Final Judgment," including all Exhibits A-K, filed in the trial court on August
6, 2014, in trial court cause number 1997-48526, within 10 days of the date of this order.
See TEX. R. App. P. 34.5(c)(1).
      On May 27, 2015, appellant also filed an opposed "Amended Motion to the Court
to Submit the Dispute Over Inaccuracy of the Court Reporter's Record Filed on March
26, 2015 to the Trial court For Resolution [Under] TRAP 34.6(E)(3)." Specifically,
appellant requests that this Court refer this case to the trial court to resolve a dispute
between the parties regarding the accuracy of the show cause hearing, held on October
24, 2014, because he claims that it was not a correct or full transcription of the
proceedings and exhibits offered in evidence since it did not contain: (1) the swearing
Under oath of the attorney and appellant; (2) the testimony and arguments of the parties;
(3) the exhibits offered in evidence, such as Exhibit A attached to his motion to correct
the omission of the appellee; (4) any objections; and (5) the remarks made by the judge
with regard to the admissibility of testimony and arguments. Under Rule 34.6(e)(3), if
the parties cannot agree over the accuracy of the reporter's record after it has been filed in
the appellate court, as here, this Court may submit the dispute to the trial court for
resolution. After a review of the reporter's record of the show cause hearing, held on
October 24, 2014, because it appears that there was no testimony or argument by either
party, no indication that any exhibits were offered or admitted, and no exhibits were
attached, this motion is GRANTED. See TEX. R. APP. P. 34.6(e)(3).
        On June 12, 2015, appellant similarly filed a motion to abate this appeal to allow
the trial court to settle the dispute over the show cause hearing reporter's record and for
the trial clerk to file the supplemental clerk's record containing appellant's motion to set
aside the final judgment including all Exhibits A-K. As noted above, because this Court
is granting appellant's request to supplement the clerk's record, and because it appears
that there may be a dispute as to the accuracy of the show cause hearing reporter's record,
both of which appear to be necessary for a complete record, this motion is GRANTED.
       The appeal is abated and remanded to the trial court to settle the parties' dispute
regarding the accuracy of the reporter's record. See TEX. R. APP. P. 34.6(e)(2) (providing
for trial court to settle dispute about accuracy of appellate record after notice and
hearing). If the trial court determines, after notice and a hearing, that the reporter's
record filed with this Court is inaccurate, the trial court shall direct the court reporter to
prepare a supplemental reporter's record that conforms to What occurred in the trial court
and file the supplemental reporter's record, including any exhibits submitted at that
hearing, with the Clerk of this Court. See id. If the trial court determines that the
reporter's record of the show cause hearing, held on October 24, 2014, filed with this
Court is accurate, the trial court should sign a written order reflecting that determination,
along with any additional findings.
        The trial court clerk is directed to file a supplemental clerk's record containing the
trial court's order and findings with the Clerk of this Court within 30 days of the date of
this order. The court reporter is directed to file a supplemental reporter's record of the
show cause hearing, held on October 24, 2014, if any corrections are needed, and of the
abatement hearing, if any is held, within 30 days of the date of this order. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk
of this Court of such date.

       This appeal is abated, treated as a closed case, and removed from this Court's
active docket. The appeal will be reinstated on this Court's active docket when the
supplemental clerk's record and any supplemental reporter's records of the show cause
hearing and abatement hearing are filed in this Court.
        Because the appellate record does not appear to be fully complete, appellant's
brief is not yet due. See Tex. R. App. P. 38.6(a). Appellant's brief will be due no later
than 30 days after this appeal is reinstated. Accordingly, we dismiss appellant's "Motion
to Reset Time to File Appellant's Brief," filed on June 12, 2015, as moot.
      It is so ORDERED.


Judge's signature: Isi Evelyn V. Keyes
                   M Acting individually   • Acting for the Court

Date: July 9. 2015